      Case 4:20-cv-03056-DMR Document 131 Filed 06/09/21 Page 1 of 2



 1   COOLEY LLP
     MICHAEL G. RHODES (116127)
 2   (rhodesmg@cooley.com)
     WHITTY SOMVICHIAN (194463)
 3   (wsomvichian@cooley.com)
     KYLE C. WONG (224021)
 4   (kwong@cooley.com)
     LAUREN J. POMEROY (291604)
 5   (lpomeroy@cooley.com)
     CAMERON J. CLARK (313039)
 6   (cclark@cooley.com)
     ELLIE BARCZAK (329180)
 7   (ebarczak@cooley.com)
     3 Embarcadero Center, 20th Floor
 8   San Francisco, CA 94111-4004
     Telephone:    +1 415 693 2000
 9   Facsimile:    +1 415 693 2222
10   Attorneys for Defendant
11   Plaid Inc.

12                               UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
                                        OAKLAND DIVISION
15

16

17                                                Case No. 4:20-cv-03056-DMR

18   IN RE PLAID INC. PRIVACY LITIGATION          NOTICE OF APPEARANCE OF CAMERON J.
                                                  CLARK FOR DEFENDANT GOOGLE LLC
19
     _____________________________________        Judge:     Donna M. Ryu
20
     THIS DOCUMENT RELATES TO:                    Trial Date: None Set
21

22
                               ALL ACTIONS
23

24

25

26

27

28

                                                             NOTICE OF APPEARANCE OF CAMERON J.
                                                                        CLARK FOR DEF. PLAID INC.
                                                                          NO. 4:20-CV-3056-DMR
                          Case 4:20-cv-03056-DMR Document 131 Filed 06/09/21 Page 2 of 2




                    1               TO THE CLERK, ALL PARTIES AND ALL COUNSEL OF RECORD:

                    2               PLEASE TAKE NOTICE that Defendant Plaid Inc. (“Defendant”) files this Notice of

                    3   Appearance and hereby notifies the Court and all parties that Cameron J. Clark of the law firm

                    4   Cooley LLP, 3 Embarcadero Center, 20th Floor, San Francisco, CA 94111-4004, hereby enters his

                    5   appearance as counsel of record for Defendant in the above-referenced matter.

                    6               All pleadings, orders, notices, discovery, and other documents should be served on counsel

                    7   at:

                    8               Cameron J. Clark
                                    Cooley LLP
                    9               3 Embarcadero Center, 20th Floor
                                    San Francisco, CA 94111-4004
                   10               Email: cclark@cooley.com
                   11               Telephone: (415) 693-2000
                                    Fax: (415) 693-2222
                   12

                   13   Dated: June 9, 2021                              COOLEY LLP

                   14

                   15                                                     /s/ Cameron J. Clark
                                                                         Cameron J. Clark (313039)
                   16                                                    Attorneys for Defendant
                                                                         GOOGLE LLC
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

COOLEY LLP
                   28
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                            NOTICE OF APPEARANCE OF CAMERON J.
                        251075116                                           2                          CLARK FOR DEF. PLAID INC.
                                                                                                          NO. 4:20-CV-3056-DMR
